MEMORANDUM **
Ascension Hernandez-Perez failed to show any prejudice from the district court’s failure to comply with Federal Rules of Criminal Procedure Rule S2(i)(l)(A). See United States v. Davila-Escovedo, 36 F.3d 840, 844 (9th Cir.1994). Therefore, any error was harmless. See United States v. Soltero, 510 F.3d 858, 863 (9th Cir.2007).
The district court’s addition of the two § 4Al.l(d) points brought his total criminal history from ten to twelve, but did not change his criminal history category of V, and thus resulted in the same Guidelines sentencing range. See U.S.S.G. Ch. 5, Pt. A. Because this was a “fast track” plea agreement, any error was harmless. See United States v. Cruz-Gramajo, 570 F.3d 1162, 1166 n. 3 (9th Cir.2009).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.